Citation Nr: 1735483	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  15-09 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for gastrointestinal cancer (previously characterized as gastrointestinal-stromal tumor), to include as due to exposure to contaminated water at Camp Lejeune.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In March 2016, the Board remanded the issue on appeal for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent and credible evidence is against a finding that Veteran's gastrointestinal cancer was caused or aggravated by service.


CONCLUSION OF LAW

The criteria for establishing service connection for gastrointestinal cancer have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987. The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on that date. They do not apply retroactively to claims previously adjudicated. 

The amended 38 C.F.R. §§ 3.307 and 3.309 establish presumptive service connection for Veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of the following eight diseases: Adult leukemia, Aplastic anemia and other myelodysplastic syndromes, Bladder cancer, Kidney cancer, Liver cancer, Multiple myeloma, Non-Hodgkin's lymphoma, and Parkinson's disease. 

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his current gastrointestinal cancer was caused by exposure to contaminated drinking water he consumed while stationed in Camp Lejeune.  As reflected by his service personnel records, the Veteran was stationed at Camp Lejeune from November 1959 to May 1960, October 1961 to January 1962, May 1962 to October 1962, and April 1963 to July 1963, for approximately 1.5 years total.  Therefore, the Board acknowledges the Veteran's in-service exposure to contaminated water at Camp Lejeune.  

Gastrointestinal cancer is not among the conditions presumptively caused by exposure to contaminated water at Camp Lejeune, but the Veteran is entitled to benefits on a direct basis if there is sufficient evidence that the contaminated water at Camp Lejeune caused his cancer.  See generally 38 U.S.C. § 1110; 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

After a careful review of the claim file, the Board finds service connection is not warranted on a direct basis.  

At the outset, the Board notes that there is no question that the Veteran has been diagnosed with gastrointestinal cancer with metastasis to the liver.  Thus, the analysis below will focus on whether the diagnosed gastrointestinal cancer with metastasis to the liver was incurred by service to include exposure to the contaminated waters in Camp Lejeune.  

In this regard, the Board notes that the Veteran's service treatment records (STRs) are negative for complaints, treatments, or diagnoses related to gastrointestinal cancer.  The Veteran's March 1959 pre-enlistment examination report and July 1963 separation examination report document normal findings as to the abdomen.  

A private treatment record dated August 2007, showed a computed tomography (CT) scan revealed findings which supported the diagnosis of gastrointestinal stromal tumor.  

A history and physical report from a private treatment record dated August 2007 reported that the Veteran admitted to smoking one pack per day for 45 years but quit in 2002.  A history and physical report from a private treatment record dated January 2008 notes that the Veteran was a former smoker who quit five years ago.  

An operative report from a private treatment record dated January 2008 showed that the Veteran received an exploratory laparotomy.  At the time of restaging a few days prior, there was a slight interval decrease in the size of the tumor with obvious communication with the GI tract that appeared to be the proximal jejunum as opposed to the stomach.  The primary tumor was noted to be in close proximity to the mescolon, small-bowl mesentery, and posterior aspect of the distal stomach.  However, the examiner noted that there was no evidence of sarcomatosis or hematogenous metastic disease.  

A clinic note, from a private treatment record dated January 2012, noted that in December 2011, the Veteran woke up with severe left-sided pain followed by nausea and vomiting.  The examiner noted that the Veteran was found to have liver lesions concerning for metastasis.  The Veteran was noted to have undergone a liver biopsy, which revealed metastatic GIST.  

The Veteran was afforded a Disability Benefits Questionnaire (DBQ) examination in February 2013.  The examiner noted the previous diagnosis of gastrointestinal cancer and opined that the gastrointestinal cancer was less likely than not incurred in or caused by in-service injury.  As rationale, the examiner cited a 2009 study conducted by the NRC finding that there was inadequate/ insufficient evidence to determine whether certain forms of cancer, to include esophageal and stomach cancer, were associated with chronic exposure to chemical agents found in contaminated water from Camp Lejeune.  The examiner reasoned that the Veteran's "cumulative exposure was 1 1/2 years" whereas "these cases [from the 2009 NRC study] involve[d] significant exposures over 8 hours a day, over many years of exposure."  

A statement by the Veteran in March 2013 showed that the Veteran believed the contaminated water he was exposed to at Camp Lejeune not only caused his GIST but it was also responsible for his liver cancer.

In March 2013, the Veteran submitted articles addressing a possible link between TCE, PCE, and vinyl chloride exposure and reported health effects, to include esophageal cancer and stomach problems.  

Private treatment records show that in March 2013 the Veteran received a CT scan of the abdomen and pelvis.  By contrast, the overall impression was that the noncystic liver lesions appeared smaller than on previous MRI's from December 2011.  

In March 2015, the Veteran submitted more articles addressing a possible link between TCE, PCE, and vinyl chloride exposure and reported health effects, to include esophageal cancer and stomach problems.  

In accordance with the March 2016 Board remand, an addendum medical opinion was obtained in October 2016.  The examiner, citing to the medical literature submitted to the Veteran, as well as medical literature used in the medical community, opined that it is less likely as not (less than 50-50 probability) that the Veterans gastrointestinal cancer was caused by or a result of exposure to contaminated water at Camp Lejeune.  He supported his opinion by a full rationale and discussion of medical literature, medical treatises, medical evidence of record, evidence submitted by the Veteran and is based on a review of the claim file.  

The examiner highlighted that, quoting from the American Cancer society website, "[m]ost people diagnosed with GIST are older than 50, but these tumors can occur in people at any age.  They are slightly more common in men.  "Per the Moffit Cancer center website, the examiner highlighted that "[c]urrently, very few GIST risk factors are known.  Many individuals with GISTs have no risk factors.  While tobacco use, excess weight and poor nutrition are not believed to be stand-alone GIST risk factors, statistics show that people who refrain from smoking, stay active to maintain a healthy weight and consume a variety of fruits and vegetables have a lower overall cancer risk than those who pursue less healthy lifestyles."  The examiner noted that as stated in medical literature, there are very few risk factors for GIST.  

The examiner, in discussing the Veteran's long history of smoking, noted that smoking for so many decades, (over 40 year history), "amounts to an overwhelming exposure to benzene, vinyl chloride and a great many other chemicals."  

The examiner, in discussing the Veteran's civilian occupation reported in the records as a machinist, machine operator, assembler, is a job category in the occupational literature as having exposure risk to hazardous fumes and dust.

In regards to the literature submitted by the Veteran, the examiner noted that, as stated from the American Cancer society website, "GISTs are different from other GI tract cancers.  Most cancers of the GI tract are adenocarcinomas.  However, GISTs are not adenocarcinomas.  GISTs start in different types of cells of the digestive tract and thus are a separate/distinct type of cancer.  GISTs are considered to be in the class of soft tissue sarcomas.  GISTs are different than other GI cancers in terms of origin, causes, risk factors, treatment and prognosis."  Thus the examiner states that, "references related to squamous cell esophageal cancers or adenocarcinomas of the stomach, colon or esophagus are not applicable to GIST."

In reference to an ATSDR article submitted by the Veteran, the examiner noted that it discussed VC (vinyl chloride) in animal studies, which may cause tumors in the liver, lung, stomach, angiosarcomas, and adenocarcinomas.  However, the examiner stated that, "per the ATSDR website, GIST is not a scientifically reported health
effect linked with TCE, PCE, benzene, and VC exposure in humans."  The examiner highlighted that per ATSDR Agency for Toxic Substances and Disease Registry, "[w]orkers are exposed to much higher levels of TCE, PCE, benzene, and VC than are people who drink contaminated water.  Even so, GIST is not a reported problem in people working with these chemicals."  The examiner noted that reported problems in people of all ages working with CE, PCE, VC, benzene or from drinking water contaminated with TCE and or PCE, do not include GIST.  

Significantly, the examiner noted that the Veteran does not have a diagnosis of an esophageal cancer; esophageal cancers are predominantly adenocarcinomas or squamous cell cancers.  In reference to the Veterans treatment records, the Veteran has been diagnosed with having jejunal GIST, with later metastasis of his GIST to the liver.  The examiner stated that chemical exposure to VC has been associated with primary liver cancer particularly angiosarcoma of the liver and to a lesser extent hepatocellular carcinoma.  However, the examiner noted, that the Veteran "does not have primary liver cancer.  It is important to understand that a primary cancer is defined by the original site (organ or tissue) where a cancer began or arose.  A primary liver cancer originates in the liver.  The Veteran does not have a primary cancer originating in the liver." 

Rather, the examiner explained regarding the liver cancer, that the Veteran "has primary jejunal GIST (GIST originating in the jejunum) which has metastasized to liver.  The liver lesions are metastases of the primary GIST. Per the oncology medical record, the pathology report documented metastases to the liver of the patient's known GIST.  The vet does not have a primary liver cancer; the liver lesions represent spread/metastases of his GIST.  So, we are still dealing with GIST (arising from the Jejunum) regardless of what organ(s) it subsequently spreads (or metastasizes) to.  The medical references submitted by vet about VC (vinyl chloride) relate to primary liver cancers and do not apply to liver metastases from GIST."

In reference to the Delaware health printout the Veteran submitted, the examiner noted that the article makes reference to liver cancer.  "But again this refers to primary liver cancers- not liver metastases of GIST."  Similarly, the examiner stated that the references submitted by the Veteran. "do not show a causal link between exposure to these chemicals and metastatic GIST in humans."

Further and significantly, the examiner quoting the adverse health outcomes reviewed in relation to TCE, PCE, or solvent mixtures in the National Academy of Sciences 2009 report (on contaminated water supplies at Camp Lejeune): "Soft tissue sarcoma (a classification which includes GIST) is listed as having inadequate/insufficient evidence of an association."  And "[g]astrointestinal effects are also listed as having inadequate/insufficient evidence of an association."

The examiner noted that "chemicals show specificity for certain target organs.  For example, the target organ for benzene is bone marrow.  Benzene at high levels over sufficiently long time periods has been associated with AML (a specific type of leukemia). However, GIST is not (AML) leukemia.  GIST is a very different condition than leukemia.  Moreover, [Veteran's] past smoking history for decades (as reported in the records) would be an overwhelming exposure to benzene, vinyl chloride, and a great many other chemicals contained in tobacco."

In citing to ASTDR the examiner noted that, "[w]orkers are exposed to much higher levels of TCE, PCE, benzene, and VC than are people who drink contaminated water.  Workers may have exposures over a great many years (even decades) in contrast to this [Veteran's] comparatively limited time at Camp Lejeune.  Nonetheless, studies as detailed below do not show evidence of a causal relationship between exposure to these specific chemicals and the development of GIST, even at industrial levels for longer time periods."

In citing medical scientific investigators Bosetti C et al, there was no finding of "excess mortality from soft tissue sarcoma for vinyl chloride workers.  (GIST is considered to be one type of soft tissue sarcoma)."  Per Bosetti et al:  "The SMRs for soft tissue sarcoma was reported as "not materially different from unity."  Per these investigators, "the aggregate data from over 20,000 VC workers in
North America and Europe exclude any excess mortality" from soft tissue sarcoma."

The examiner opined that "based on the medical and scientific literature, there are no environmental (chemical) exposures that are established to cause GIST.  At this time, GIST as a health outcome is not supported by the medical-scientific
literature as having a causal association with drinking contaminated water at
Camp Lejeune.  Thus the Veterans contention is not supported."  

The Board places great probative weight on the October 2016 VA medical opinion.  This opinion was based on a review of the claim file and discussed not only evidence and medical literature/treatises submitted by the Veteran, but also additional medical literature in support of their conclusion.  The examiner provided a full rationale with supporting documentation which is based on accurate facts as shown by the records.  Citing medical literature submitted by the Veteran, and studies widely used in the medical community, the examiner concluded there is no probative evidence that shows a link between the Veterans gastrointestinal cancer and his exposure to contaminated water during his service in Camp Lejeune.  Rather, as cited above, although literature notes that there is little known risk factors for GIST, the Veteran's age being over 50, gender being male, civilian occupation as a machinist, and a long history of smoking for over 40 years, draw a greater link to his GIST, then his 1 1/2 year exposure to contaminated water at Camp Lejeune.

The only other evidence in the record concerning whether the Veteran's cancer is related to contaminated water at Camp Lejeune are the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and requires a level of medical expertise which is beyond the knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

The Board has considered the Veteran's statements attributing his gastrointestinal cancer to service, but the evidence of record does not demonstrate that he has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to etiology of the disability at issue here.  Kahana, 24 Vet. App. at 428; Jandreau, 492 F. 3d at 1372.

The Board also finds that service connection is not warranted on a presumptive basis as a chronic disease.  There is no indication in the record that the Veteran was diagnosed with or suffered from his currently diagnosed gastrointestinal cancer, during service or within one year following service separation.  The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnoses relating to cancer.  The post-service treatment records are negative for any indication that the Veteran suffered gastrointestinal cancer within one year following service separation, and the Veteran has not contended such.  Accordingly, service connection for the Veteran's gastrointestinal cancer pursuant to 38 C.F.R. § 3.309(a) is not warranted.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  Accordingly, the claim is denied.  38 U.S.C.A. § 5107 (b).


ORDER

Service connection for gastrointestinal cancer to include as due to exposure to contaminated water at Camp Lejeune is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


